COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §
  Hector Dominguez,
                                                 §              No. 08-17-00118-CV
                        Appellant,
                                                 §                 Appeal from the
  v.
                                                 §               210th District Court
  Marvin Dominguez,
                                                 §            of El Paso County, Texas
                         Appellee.
                                                 §             (TC# 2014-DCV0981)

                                             §
                                           ORDER

       Pending before the Court is Mr. Aldo Lopez’s motion to withdraw as counsel for

Appellant, Hector Dominguez. The motion to withdraw as counsel is GRANTED. It is further

ORDERED that if Appellant, Hector Dominguez, retains new counsel, he must immediately

notify the Court. The Appellate Record and Briefs for this appeal have been filed, but a

submission date has not yet been determined. The parties will be provided with advanced notice

of the setting. SEE TEX.R.APP.P. 39.8.

       IT IS SO ORDERED this 7th day of December, 2017.


                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.